Not for Publication in West's Federal Reporter

             United States Court of Appeals
                          For the First Circuit

No. 06-2363

                        UNITED STATES OF AMERICA,

                                   Appellant,

                                        v.

                                 HARRY GUZMAN,

                            Defendant, Appellee.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Joseph L. Tauro, U.S. District Judge]


                                     Before

                         Lipez, Circuit Judge,
                     Selya, Senior Circuit Judge,
                  and Delgado-Colón,* District Judge.


     Robert E. Richardson, Assistant United States Attorney, with
whom Michael J. Sullivan, United States Attorney, was on brief, for
appellant.
     Judith H. Mizner, Federal Defender Office, with whom David A.
Ruhnke and Ruhnke & Barrett were on brief, for appellee.



                             September 27, 2007




     *
         Of the District of Puerto Rico, sitting by designation.
            Per Curiam.        The district court's allowance of the

defendant's motion in limine was not an abuse of discretion and, a

fortiori,     the    court's    denial        of   the   ensuing      motion   for

reconsideration was also within its discretion.                Consequently, we

affirm the rulings from which the government has appealed.                     The

district court may, if circumstances warrant and if the court so

elects, revisit the in limine ruling during the trial.                 See, e.g.,

United States v. Marino, 200 F.3d 6, 11 (1st Cir. 1999) (explaining

that   "rulings     on   motions   in    limine     normally    are    considered

provisional, in the sense that the trial court may revisit its

pretrial evidentiary rulings at retrial when an evidentiary proffer

may be more accurately assessed in the context of . . . other

evidence").    In all events, we need go no further.



Affirmed.




                                        -2-